                                  Case 1:17-cv-07636-JPC Document 57 Filed 10/23/20 Page 1 of 1


LAW OFFICES OF MICHAEL S. LAMONSOFF, PLLC
 Michael S. Lamonsoff, Esq.○⌂                                                                       Ryan Sharp, Esq. ⌂○▫
 Beth Kirschner, Esq. ○                                                                             Jason Lesnevec, Esq. *
 Stacey Haskel, Esq.*                                                                               Michael Zogala, Esq. ⌂○
 Maya Kogan, Esq. *◊                                                                                Ryan Charder, Esq. ○⌂
 Cris A. Alburquerque, Esq. •                                                                       Ronny Solomon, Esq. ○⌂*
 Romina Tominovic, Esq.


 Also Admitted in
 ○E.D.N.Y.                                                                                           Of Counsel
 ⌂S.D.N.Y.                                                                                           Darren T. Moore, Esq.
 ∞W.D.N.Y.
 ◊ NJ Federal Court                                                                                  David Carr, Esq.
 *Also admitted in New Jersey
 ^Also admitted in Pennsylvania
                                                                                                     Deborah Eddy, Esq.
 •Also admitted in Georgia                                                                           Jessica Massimi, Esq.
 ▫ Also admitted in Michigan




                                                                                      October 22, 2020

The Honorable John P. Cronan
United States District Court                                                                                                  10/23/2020
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

                                            Re:    Letter Motion to Withdraw as Counsel Pursuant to Local Civil Rule 1.4
                                                   Oumarou Bocoum v. Daimler Trucks North America LLC, et al.;
                                                   Case No. 1:17-cv-07636 (JPC).

Dear Judge Cronan:

   This letter motion is submitted on behalf of Michael Zogala, Esq. (former counsel for Plaintiff Oumarou Bocoum) pursuant
to Local Civil Rule 1.4.

   I am no longer associated with the firm of Kahn Gordon Timko & Rodriques, P.C., attorneys for the Plaintiff in the above-
referenced matter. As such, I respectfully request that this Court issue an Order allowing me to withdraw as an attorney of
record for the Plaintiff in the matter.

   The firm of Kahn Gordon Timko & Rodriques, P.C shall remain as counsel for the Plaintiff.

   I respectfully thank the Court for its consideration of this request.

                    It is hereby ORDERED that Mr. Zogala's motion is DENIED Yours very truly,
                    without prejudice. In accordance with Local Civil Rule 1.4,
                    any application for withdrawal of an attorney of record must
                    specify "whether or not the attorney is asserting a retaining or Michael Zogala, Esq.
                    charging lien."     The Court will consider Mr. Zogala's
MZ/dch              application should he refile it with the necessary information.

                    SO ORDERED.

                    Date:         October 22, 2020
                                  New York, New York
                                                       ______________________
                                                       JOHN P. CRONAN
                                                       United States District Judge
   ALL CORRESPONDENCE TO NEW YORK OFFICE: New York Office: 32 Old Slip, 8th Floor, New York, NY 10005 New Jersey Office: 88 Pompton
       Avenue, Verona, NJ 07044 - Main Telephone: (212) 962-1020 Toll Free: (877) 675-4529 Fax: 212-962-3078 www.msllegal.com
